2 Ill. App.2d 48 (1954)
118 N.E.2d 63
James Geraghty, Appellee,
v.
Burr Oak Lanes, Inc., Appellant.
Gen. No. 46,160.
Illinois Appellate Court.
Opinion filed March 8, 1954.
Released for publication March 24, 1954.
*49 Meyers & Matthias, for appellant.
Donald L. Thompson, Erwin H. Wright, and Philip G. Meyers, or counsel.
Francis J. Gariepy, and Charles E. Mallon, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Judgment reversed and cause remanded with directions.
Not to be published in full.